Case 19-12378-KBO   Doc 1025-2   Filed 05/15/20   Page 1 of 60




                       EXHIBIT B

                        Blackline
             Case 19-12378-KBO               Doc 1025-2         Filed 05/15/20         Page 2 of 60




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                            ) Case No. 19-12378 (KBO)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )
                                                                  )

                    ORDER (I) APPROVING THE EUROPEAN
    STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE
        OF SUBSTANTIALLY ALL OF THE DEBTORS’ EUROPEAN ASSETS
    FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
         AND (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
       OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Upon the motion [Docket No. 154] (the “Bid Procedures Motion”)2 of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”) for entry of an order

(this “European Sale Order”): (a) approving the stock and asset purchase agreement for the

Debtors’ European, Brazilian, and Indian assets and certain related assets and stock

(the “European Purchase Agreement”),3 attached to this European Sale Order as Exhibit 1, as it

may be amended, modified, or supplemented in accordance with the terms thereof;

1
    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
    Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
    Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is:
    1780 Pond Run, Auburn Hills, Michigan 48326.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bid
    Procedures Motion, the Bid Procedures Order, or the European Purchase Agreement, as applicable; provided,
    that “Prepetition Term Loan Agent”, “Prepetition Term Loan Lenders”, “Prepetition Term Loan Secured
    Parties”, “Prepetition Term Loan Obligations” and “DIP Lenders” have the meanings ascribed to them in the
    Final DIP Order. To the extent there is a conflict between a capitalized term in the Bid Procedures Order and a
    capitalized term in the European Purchase Agreement, the meaning ascribed to such term in the European
    Purchase Agreement shall control and govern.

3
    In addition to the European Purchase Agreement, as defined herein, the Debtors have entered into the North
    American Purchase Agreement and have sought Court approval of the North American Sale (each as defined in
    the North American Sale Order).
           Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 3 of 60




(b) authorizing and approving the sale of the Transferred Assets pursuant to the terms of the

European Purchase Agreement (the “European Sale”) free and clear of liens, claims,

encumbrances, and other interests to the extent set forth in the European Purchase Agreement;

(c) authorizing the assumption and assignment of the Transferred Contracts as set forth in the

European Purchase Agreement; and this Court having entered an order on November 19, 2019

[Docket No. 339] (the “Bid Procedures Order”) approving the bid procedures in connection with

the sale of all or substantially all of the Debtors’ assets, attached as Exhibit 1 to the Bid

Procedures Order (the “Bid Procedures”); and the Debtors having determined after an extensive

marketing and sale process, that DE Buyer LLC (together with those permitted assignees of DE

Buyer LLC pursuant to the European Purchase Agreement, the “European Purchaser”), has

submitted the highest or otherwise best bid with respect to the Transferred Assets; and upon due,

adequate, and sufficient notice of the European Sale, the European Purchase Agreement, and all

other related transactions contemplated thereunder and in this European Sale Order; and all

interested parties having been afforded an opportunity to be heard with respect to the European

Sale, and all relief related thereto; and the Court having reviewed and considered the European

Purchase Agreement, the European Sale, and all relief related thereto and any objections and

other responses thereto, and the arguments of counsel made, and the uncontroverted evidence

adduced, including the declarations of Jill Frizzley [Docket No. 980], Richard W. Morgner

[Docket No 977], James E. Riedy [Docket No. 978], and Mark Berger [Docket No. 979]

(collectively, the “Declarations”), at the Sale Hearing and the entire record of the Sale Hearing;

and this Court having conducted the Sale Hearing to consider entry of this European Sale Order

on May 12, 2020; and upon the full record in support of the relief requested by the Debtors in the

Bid Procedures Motion; and this Court having core jurisdiction over this matter; and that this




2
              Case 19-12378-KBO            Doc 1025-2       Filed 05/15/20       Page 4 of 60




Court may enter a final order on the European Sale consistent with Article III of the United

States Constitution; and this Court having found that venue of the chapter 11 cases in this district

is proper; and it further appearing that the legal and factual bases set forth at the Sale Hearing

establish just cause for the relief granted herein; and it appearing that the relief requested in this

European Sale Order is in the best interests of the Debtors, their estates, their creditors, and all

other parties in interest; and upon the full record of these chapter 11 cases and all other pleadings

and proceedings; and after due deliberation thereon, and good and sufficient cause appearing

therefor,

         THE COURT HEREBY FINDS THAT:4

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(l)

and 1334(a) and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). This Court may enter a final order with respect to the European Sale and all related

relief, in each case, consistent with Article III of the United States Constitution. Venue is proper

in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.      The statutory predicates for the relief requested with respect to the European Sale

are sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004, 6006,

9007, and 9014.

         C.      This European Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent



4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the
     European Sale are hereby incorporated herein to the extent not inconsistent herewith.



3
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 5 of 60




necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this European Sale Order, waives any stay, and

expressly directs entry of judgment as set forth herein.

II.    Notice.

       D.        Actual written notice of this proposed European Sale, the assumption and

assignment of the Initial Transferred Contracts, and the Sale Hearing, and a reasonable

opportunity to object or be heard with respect to the European Sale and the relief requested

therein and to the entry of this European Sale Order under the circumstances of these cases, has

been afforded to interested persons and entities, including, but not limited to, the following

parties (the “Notice Parties”): (i) the U.S. Trustee; (ii) the Committee; (iii) counsel to the

Prepetition Term Loan Secured Parties; (iv) counsel to the agent under the Debtors’ debtor-in-

possession financing facility; (v) the offices of the attorneys general for the states in which the

Debtors operate; (vi) the United States Attorney’s Office for the District of Delaware; (vii) the

Internal Revenue Service; (viii) all parties to the Initial Transferred Contracts; (ix) all parties

who have expressed a written interest in some or all of the Transferred Assets; (x) all known

holders of liens, encumbrances, and other claims secured by the Transferred Assets; (xi) all

applicable state and local taxing authorities; (xii) each governmental agency that is an interested

party with respect to the European Sale and transactions proposed thereunder; and (xiii) all

parties that have requested or that are required to receive notice pursuant to Bankruptcy Rule

2002, as evidenced by the affidavits of service filed with the Court [Docket Nos. 350, 352, 417,

605, 638, 714, 744, 753, 765, 964, 967, and 975].




4
             Case 19-12378-KBO           Doc 1025-2        Filed 05/15/20       Page 6 of 60




        E.      With respect to persons or entities whose identities are not reasonably

ascertainable by the Debtors, publication of the Notice of Auction for the Sale of Substantially

All Assets of the Debtors Free and Clear of Any and All Claims, Interest, and Encumbrances in

The New York Times (National Edition), The Detroit Free Press, and the Tennessean on

November 26, 2019, as evidenced by the affidavit of publication previously filed with the Court

[Docket No. 398], was sufficient and reasonably calculated under the circumstances to reach all

such persons or entities.

        F.      As further evidenced by the affidavits of service previously filed with the Court

[Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975], and based on the

representations of counsel at the Sale Hearing, notice of the Sale Hearing, the European Sale,

and the assumption and assignment of those Transferred Contracts that are identified in the

European       Purchase        Agreement        attached       hereto      as     Exhibit        1     (the

“Initial Transferred Contracts”)5 as being assumed and assigned to the European Purchaser at

Closing pursuant to this European Sale Order was due, proper, timely, adequate, fair, equitable

and sufficient under the circumstances.

        G.      Notice of the Sale Hearing, the European Sale, and the assumption and

assignment of the Initial Transferred Contracts to be assumed and assigned to the European

Purchaser at Closing pursuant to this European Sale Order was reasonably calculated to provide

the Notice Parties and all other interested parties with timely and proper notice under the

circumstances of these chapter 11 cases, and no other or further notice with respect to such

matters is, or shall be, required.



5
    For the avoidance of doubt, no executory contract or unexpired lease between a Debtor and QAD Inc. is an
    Initial Transferred Contract.



5
            Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 7 of 60




       H.      A reasonable opportunity to object and be heard with respect to the European

Sale, and the relief requested therein, including but not limited to the assumption and assignment

of the Initial Transferred Contracts and the Cure Claims, has been afforded to all interested

Persons (as defined in the European Purchase Agreement), including the Notice Parties.

III.   Compliance with the Bid Procedures and the Bid Procedures Order.

       I.      As demonstrated by the uncontroverted testimony and other evidence proffered or

adduced at the Sale Hearing, including the Declarations, and the representations of counsel made

on the record at the Sale Hearing, the Debtors have adequately marketed the Transferred Assets

and conducted the sale process in compliance with the Bid Procedures and the Bid Procedures

Order, and the bidding process was conducted in aan appropriate, noncollusive, fair, and good-

faith manner. The Debtors and their professionals conducted the sale process in compliance with

the Bid Procedures and the Bid Procedures Order and have afforded potential purchasers a full

and fair opportunity to participate in the bidding process for the Transferred Assets and make

higher or better offers. The European Purchaser acted in compliance with the Bid Procedures

and the Bid Procedures Order and conducted itself in a noncollusive, fair, and good-faith

manner, as evidenced by, among other things, the extensive marketing process and the Debtors’

efforts during arm’s-length negotiations with all interested parties. In accordance with the Bid

Procedures and the Bid Procedures Order, the Debtors determined that the bid submitted by the

European Purchaser and memorialized by the European Purchase Agreement is the Successful

Bid for the Transferred Assets.

IV.    Good Faith of European Purchaser.




6
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 8 of 60




       J.      The European Purchase Agreement was negotiated, proposed, and entered into by

the Debtors and the European Purchaser without collusion, in good faith, and from arm’s-length

bargaining positions.

       K.      The Debtors and the European Purchaser have not engaged in any conduct in

connection with the European Sale that would cause or permit the European Purchase

Agreement or the consummation of the European Sale to be avoided, or costs or damages to be

imposed, under section 363(n) of the Bankruptcy Code. The European Purchaser has not acted

in a collusive manner with any Person, and the purchase price was not controlled by any

agreement among bidders, all of whom acted in good-faith, at arm’s length, and in a

noncollusive manner. Among other things: (i) the European Purchaser recognized that the

Debtors were free to deal with any other party interested in acquiring the Transferred Assets;

(ii) the European Purchaser complied with the provisions of the Bid Procedures Order; (iii) the

European Purchaser agreed to subject its bid to the competitive bidding procedures set forth in

the Bid Procedures Order; and (iv) all payments to be made by the European Purchaser and other

agreements or arrangements entered into by the European Purchaser in connection with the

European Sale have been disclosed. The European Purchaser is purchasing the Transferred

Assets in good-faith and for value, and the European Purchaser is a good-faith purchaser within

the meaning of section 363(m) of the Bankruptcy Code. The European Purchaser is therefore

entitled to the full rights, benefits, privileges, and protections afforded under section 363(m) of

the Bankruptcy Code and any other applicable or similar bankruptcy and nonbankruptcy law.




7
               Case 19-12378-KBO        Doc 1025-2   Filed 05/15/20     Page 9 of 60




V.        Highest and Best Offer.

          L.     The Bid Procedures are reasonable and appropriate and represent the best

available method for conducting the sale process in a manner that maximizes value for the

benefit of the Debtors’ estates.

          M.     The Debtors’ marketing and sales process with respect to the Transferred Assets

in accordance with the Bid Procedures afforded a full, fair, and reasonable opportunity for any

Person to make a higher or otherwise better offer to purchase the Transferred Assets. The

Debtors conducted a marketing process in accordance with, and have otherwise complied in all

respects with, the Bid Procedures and the Bid Procedures Order. A reasonable opportunity has

been given to any interested party to make a higher or otherwise better offer for the Transferred

Assets.

          N.     The European Purchase Agreement constitutes the highest and best offer for the

Transferred Assets, and the Debtors’ determination that the European Purchase Agreement

maximizes value for the benefit of the Debtors’ estates and constitutes the highest and best offer

for the Transferred Assets each constitutes a valid and sound exercise of the Debtors’ business

judgment and is in accordance and compliance with the Bid Procedures and the Bid Procedures

Order. The European Purchase Agreement represents fair and reasonable terms for the purchase

of the Transferred Assets.

          O.     Approval of the European Sale and the European Purchase Agreement and the

prompt consummation of the transactions contemplated thereby will maximize the value of each

Debtor’s estate and are in the best interests of the Debtors, their chapter 11 estates, their

creditors, and other parties in interest.




8
            Case 19-12378-KBO        Doc 1025-2       Filed 05/15/20     Page 10 of 60




VI.    No Merger, No Successorship or Transferee Liability.

       P.      The European Purchaser shall not be deemed, as a result of the European Sale, to

be a successor to or a mere continuation of the Debtors or their estates, and there is no continuity

of enterprise or common identity between the European Purchaser and the Debtors as a result of

the European Sale. The European Purchaser shall not be deemed to be holding itself out to the

public as a successor to or a continuation of the Debtors or their estates based on the European

Sale. The European Purchaser is not a successor to any of the Debtors or their estates by reason

of any theory of law or equity, and the European Sale does not amount to a consolidation,

succession, merger, or de facto merger of European Purchaser and the Debtors. The transfer of

the Transferred Assets to the European Purchaser, and the assumption of the Assumed Liabilities

by the European Purchaser, except as otherwise explicitly set forth in the European Purchase

Agreement, does not, and will not, subject the European Purchaser to any liability whatsoever,

with respect to the Debtors or the operation of the Debtors’ businesses prior to the Closing or by

reason of such transfer, including under the laws of the United States, any state, territory, or

possession thereof, or the District of Columbia, or any foreign jurisdiction, based, in whole or in

part, directly or indirectly, on any, or any theory of, successor, vicarious, antitrust,

environmental (to the greatest extent allowed by applicable law), revenue, pension, ERISA, tax,

labor (including any WARN Act), employment or benefits, de facto merger, business

continuation, substantial continuity, alter ego, derivative, transferee, veil piercing, escheat,

continuity of enterprise, mere continuation, product line, or products liability or law, or other

applicable law, rule, or regulation (including filing requirements under any such law, rule, or

regulation), or theory of liability, whether legal, equitable, or otherwise (collectively, the

“Successor or Other Liabilities”). Pursuant to the European Purchase Agreement, the European




9
               Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 11 of 60




Purchaser is not purchasing all of the Debtors’ assets in that the European Purchaser is not

purchasing any of the Excluded Assets or assuming any Liabilities other than the Assumed

Liabilities.

VII.    Validity of Transfer.

        Q.        The European Sale to the European Purchaser will be a legal, valid, enforceable,

and effective sale and transfer of all of the Debtors’ right, title, and interest in the Transferred

Assets and the Assumed Liabilities and will vest the European Purchaser with all legal,

equitable, and beneficial right, title, and interest of the Debtors to the Transferred Assets free and

clear of all Interests (as defined below) (other than Assumed Liabilities and Permitted

Obligations (as defined below)) of any kind or nature whatsoever, including rights or claims

based on any Successor or Other Liabilities.

        R.        The European Purchase Agreement is a valid and binding contract between the

Debtors and the European Purchaser and shall be enforceable pursuant to its terms. The

European Purchase Agreement, the European Sale, and the consummation thereof shall be

specifically enforceable against and binding upon (without posting any bond) the Debtors and

any chapter 7 or chapter 11 trustee appointed in these chapter 11 cases (or subsequently

converted cases), and shall not be subject to rejection or avoidance by the foregoing parties or

any other Person. The European Purchase Agreement was not entered into for the purpose of

hindering, delaying, or defrauding creditors under the Bankruptcy Code or under the laws of the

United States, any state, territory, possession, or the District of Columbia, or foreign jurisdiction.

The consideration provided by the European Purchaser for the Transferred Assets pursuant to the

European Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the

Transferred Assets, (iii) will provide a greater recovery for the Debtors’ creditors than would be




10
            Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20      Page 12 of 60




provided by any other practical available alternative, and (iv) constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession, or the District of Columbia, and any foreign jurisdiction

(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act, and

similar laws and acts). Neither the Debtors nor the European Purchaser is entering into the

transactions contemplated by the European Purchase Agreement fraudulently for the purpose of

statutory and common-law fraudulent conveyance and fraudulent transfer claims.

       S.      The transfer of each of the Transferred Assets to the European Purchaser will be,

as of the Closing Date, a legal, valid, and effective transfer of all of the Debtors’ right, title, and

interest in the Transferred Assets, which transfer vests or will vest the European Purchaser with

all right, title, and interest of the Debtors to the Transferred Assets free and clear of (i) all liens

(including any liens as that term is defined in section 101(37) of the Bankruptcy Code) and

Encumbrances (as defined in the European Purchase Agreement) relating to, accruing, or arising

any time prior to the Closing Date (collectively, the “Liens”), and (ii) all debts (as defined in

section 101(12) of the Bankruptcy Code) arising under, relating to, or in connection with any act

of the Debtors or claims (as that term is defined in section 101(5) of the Bankruptcy Code),

liabilities, obligations, demands, guaranties, options in favor of third parties, rights, contractual

commitments, restrictions, interests, mortgages, hypothecations, charges, indentures, loan

agreements, instruments, leases, licenses, deeds of trust, security interests or similar interests,

conditional sale or other title retention agreements and other similar impositions, imperfections

or defects of title or restrictions on transfer or use, pledges, judgments, claims for

reimbursement, contribution, indemnity, exoneration, infringement, products liability, alter ego

liability, suits, credits, allowances, options, limitations, causes of action, choses in action, rights




11
           Case 19-12378-KBO           Doc 1025-2       Filed 05/15/20      Page 13 of 60




of first refusal or first offer, rebate, chargeback, credit, or return, proxy, voting trust or

agreement or transfer restriction under any shareholder or similar agreement or encumbrance,

title defects, easements, rights of way, encroachments, Liabilities (as defined in the European

Purchase Agreement), and matters of any kind and nature, whether arising prior to or subsequent

to the Petition Date, whether known or unknown, legal or equitable, matured or unmatured,

contingent or noncontingent, liquidated or unliquidated, asserted or unasserted, whether imposed

by agreement, understanding, law, equity, or otherwise (including rights with respect to Claims

(as defined below) and Liens (A) that purport to give to any party a right or option to effect a

setoff (except for setoffs exercised prior to the Petition Date) against, or a right or option to

effect any forfeiture, modification, profit sharing interest, right of first refusal, purchase or

repurchase right or option, or termination of, any of the Debtors’ or the European Purchaser’s

interests in the Transferred Assets, or any similar rights, if any, or (B) in respect of taxes,

restrictions, rights of first refusal, charges of interests of any kind or nature, if any, including any

restriction of use, voting, transfer, receipt of income, or other exercise of any attribute of

ownership) collectively, as defined in this clause (ii), the “Claims,” and together with the Liens

and other interests of any kind or nature whatsoever, the “Interests”; provided that for the

avoidance of doubt, any sale free and clear of Interests shall not affect the Liabilities of the

Transferred Subsidiaries, which shall remain Liabilities of the Transferred Subsidiaries after the

Closing), relating to, accruing, or arising any time prior to entry of this European Sale Order,

with the exception of any such Interests that are expressly assumed by the European Purchaser

under the European Purchase Agreement, including, for the avoidance of any doubt, the

Assumed Liabilities, the Permitted Encumbrances, Cure Claims or any other obligations arising

under the Transferred Contracts to the extent set forth in the European Purchase Agreement




12
            Case 19-12378-KBO         Doc 1025-2       Filed 05/15/20      Page 14 of 60




(collectively, the “Permitted Obligations”). Any and all valid and perfected Interests in the

Transferred Assets shall attach to the proceeds (if any) of the European Sale with the same

validity, force, and effect, if any, and in the same order of priority, that they have now as against

the Transferred Assets, subject to any rights, claims, and defenses with respect thereto, provided,

however, that nothing set forth herein is intended to, nor shall it, affect, modify, impair or alter in

any manner any rights, protections or claims granted to the DIP Lenders or any other party in (or

any stipulations or waivers by the Debtors set forth in) the Final DIP Order or any rights, claims

or defenses of any other party in interest with respect to any of the foregoing in this proviso;

provided, further that notwithstanding the foregoing, the sale of the Transferred Assets is free

and clear of any liens, rights, protections or claims granted to the DIP Lenders or any other party

in the Final DIP Order against the Transferred Assets.

VIII. Section 363(f) Is Satisfied.

       T.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied;

therefore, the Debtors may sell the Transferred Assets free and clear of all Interests (other than

the Permitted Obligations).

       U.      The European Purchaser would not have entered into the European Purchase

Agreement and would not consummate the transactions contemplated thereby if (i) the sale of

the Transferred Assets to the European Purchaser were not free and clear of all Interests (other

than Permitted Obligations) of any kind or nature whatsoever, or (ii) if the European Purchaser

would, or in the future could, be liable for any of the Interests (other than the Permitted

Obligations). The European Purchaser will not consummate the transactions contemplated by

the European Purchase Agreement unless this Court expressly orders that none of the European

Purchaser its Affiliates, its present or contemplated members or shareholders, or the Transferred




13
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 15 of 60




Assets (as to each, solely with respect to its role as the European Purchaser and not in any other

capacity or respect, including as a debt or equity holder of the Debtors, if applicable), will have

any liability whatsoever with respect to, or be required to satisfy in any manner, whether at law

or in equity, or by payment, setoff (except for setoffs exercised prior to the Petition Date) or

otherwise, directly or indirectly, any Interests (other than Permitted Obligations), including

rights or claims based on any Successor or Other Liabilities. The total consideration to be

provided under the European Purchase Agreement reflects the European Purchaser’s reliance on

this European Sale Order to provide it, pursuant to section 363 of the Bankruptcy Code, with

title to and possession of the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever (including any potential Successor or

Other Liabilities).

       V.      Not transferring the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, including rights or claims based on any

successor, transferee, derivative, or vicarious liability or any similar theory and/or applicable

state, federal, or foreign law or otherwise, would adversely impact the Debtors’ efforts to

maximize the value of their estates, and the transfer of the Transferred Assets other than

pursuant to a transfer that is free and clear of all Interests (other than Permitted Obligations) of

any kind or nature whatsoever would be of substantially less benefit to the Debtors’ estates.

       W.      The Debtors may sell the Transferred Assets free and clear of all Interests (other

than Permitted Obligations) because, in each case, one or more of the standards set forth in

section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who

did not timely object to the European Sale or withdrew objections to the European Sale are

deemed to have consented to the European Sale pursuant to section 363(f)(2) of the Bankruptcy




14
           Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20      Page 16 of 60




Code. All other holders of Interests (except to the extent that such Interests are Permitted

Obligations) fall within one or more of the other subsections of section 363(f) of the Bankruptcy

Code. Because any and all valid and perfected Interests in the Transferred Assets shall attach to

the proceeds (if any) of the European Sale with the same validity, force, and effect, if any, and in

the same order of priority, that they have now as against the Transferred Assets, subject to any

rights, claims, and defenses with respect thereto, all holders of Interests are adequately protected;

provided, however, that nothing set forth herein is intended to, nor shall it, affect, modify, impair

or alter in any manner any rights, protections or claims granted to the DIP Lenders or any other

party in (or any stipulations or waivers by the Debtors set forth in) the Final DIP Order, or any

rights, claims or defense of any other party in interest with respect to any of the foregoing in this

proviso; provided, further that notwithstanding the foregoing, the sale of the Transferred Assets

is free and clear of any liens, rights, protections or claims granted to the DIP Lenders or any

other party in the Final DIP Order against the Transferred Assets.




15
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 17 of 60




IX.     Cure Claims and Adequate Assurance of Future Performance.

        X.      The assumption and assignment of the Transferred Contracts pursuant to the

terms of this European Sale Order is integral to the European Purchase Agreement and is in the

best interests of the Debtors and their estates, their creditors, and other parties in interest, and

represents the reasonable exercise of sound and prudent business judgment by the Debtors. The

assumption and assignment of the Transferred Contracts (i) is necessary to sell the Transferred

Assets to the European Purchaser, (ii) allows the Debtors to maximize the value of the

Transferred Assets, including the Transferred Contracts, (iii) limits the losses suffered by

counterparties to the Transferred Contracts, and (iv) maximizes the recoveries to other creditors

of the Debtors by limiting the amount of claims against the Debtors’ estates by avoiding the

rejection of the Transferred Contracts. For these reasons, the Debtors have exercised sound

business judgment in assuming and assigning the Transferred Contracts and such assumption

and assignment is in the best interests of the Debtors’ estates.

        Y.      Pursuant to section 365(f) of the Bankruptcy Code, each Transferred Contract

required to be assumed and assigned under the European Purchase Agreement shall be assigned

and transferred to, and remain in full force and effect for the benefit of, the European Purchaser,

notwithstanding any provision in such contract or other restrictions prohibiting its assignment or

transfer.    No section of any of the Transferred Contracts that would prohibit, restrict, or

condition, whether directly or indirectly, the use, assumption, or assignment of any of the

Transferred Contracts in connection with the European Sale shall have any force or effect.

        Z.      Except as expressly assumed by the European Purchaser under the European

Purchase Agreement, the transfer of the Transferred Assets to the European Purchaser and the

assignment to the European Purchaser of the Transferred Contracts will not subject the European




16
           Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20     Page 18 of 60




Purchaser to any liability whatsoever which may become due or owing under the Transferred

Contracts prior to the Closing Date (other than Cure Claims), or by reason of such transfer under

the laws of the United States, any state, territory, or possession thereof, or the District of

Columbia, or foreign jurisdiction, based, in whole or in part, directly or indirectly, on any theory

of law or equity, including any Successor or Other Liabilities.

       AA.     Upon the Closing, the European Purchaser shall have: (i) to the extent necessary,

cured or provided adequate assurance of cure of, any default existing prior to the date hereof

under the Transferred Contracts, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A)

of the Bankruptcy Code by paying the Cure Claims set forth in the cure notices filed with the

Court [Docket Nos. 407, 748] or such other amount that has been agreed to by the European

Purchaser and the counterparty to the Transferred Contract or is ordered by the Court; and (ii) to

the extent necessary, provided compensation or adequate assurance of compensation to any party

for any actual pecuniary loss to such party resulting from a default prior to the date hereof under

the Transferred Contracts, within the meaning of sections 365(b)(1)(B) and 365(f)(2)(B) of the

Bankruptcy Code. The European Purchaser’s obligation to pay the Cure Claims and to perform

the obligations under the Transferred Contracts in accordance with the terms of the European

Purchase Agreement shall constitute adequate assurance of future performance within the

meaning of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code to the extent that any

such assurance is required and not waived expressly in writing by the counterparties to the

respective Transferred Contracts.

X.     Not a Sub Rosa Plan.

       BB.     The European Sale does not constitute a sub rosa chapter 11 plan for which

approval has been sought without the protection that a disclosure statement would afford. The




17
           Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20      Page 19 of 60




European Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

impermissibly dictates a liquidating plan for the Debtors.

XI.    Compelling Circumstances for an Immediate Sale.

       CC.     Good and sufficient reasons for approval of the European Purchase Agreement,

all documents related to the European Sale that are contemplated by, or executed in connection

with, the European Purchase Agreement, and consummateion of the transactions contemplated

thereby (including the European Sale) (collectively, the “Transaction Documents”), and the

European Sale have been articulated, and the Debtors’ decision to enter into the European

Purchase Agreement, the Transaction Documents, and the transactions contemplated thereby

represents an exercise of sound business judgment. The evidence provided at the Sale Hearing

demonstrates that the sale of the Transferred Assets must be approved and consummated

promptly in order to preserve the value of the Transferred Assets. The relief requested with

respect to the European Sale is in the best interests of the Debtors, their estates, their creditors,

and other parties in interest. The Debtors’ evidence at the Sale Hearing has demonstrated both

(i) good, sufficient, and sound business purposes and justifications for approving the European

Purchase Agreement and (ii) compelling circumstances for the immediate approval and

consummation of the transactions contemplated by the European Purchase Agreement and the

Transaction Documents outside the ordinary course of business, pursuant to section 363(b) of the

Bankruptcy Code before, and outside of, a plan of reorganization, in that the prompt

consummation of the European Sale to the European Purchaser is necessary and appropriate to

maximize the value of the Debtors’ estates and the European Sale will provide the means for the

Debtors to maximize distributions to creditors. Accordingly, there is cause to lift the stay




18
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 20 of 60




contemplated by Bankruptcy Rules 6004 and 6006 with respect to the transactions contemplated

by this European Sale Order.

       THE COURT HEREBY ORDERS THAT:

I.     General Provisions.

       1.      The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these

chapter 11 cases pursuant to Bankruptcy Rule 9014. To the extent that any of the findings of

fact constitute conclusions of law, they are adopted as such. To the extent any of the conclusions

of law constitute findings of fact, they are adopted as such. The findings of fact and conclusions

of law set forth herein shall be the Court’s determinations or rulings, as applicable, to the

maximum extent permitted by or available under applicable law.

       2.      The European Sale and the transactions contemplated by the European Purchase

Agreement and the Transaction Documents are approved, in each case as set forth herein and on

the record of the Sale Hearing, which is incorporated herein as if fully set forth in this European

Sale Order.

       3.      All objections to, reservations of rights regarding, or other responses to the

European Purchase Agreement, the Transaction Documents, the European Sale, the entry of this

European Sale Order, or the relief granted herein, including any objections to Cure Claims to the

extent relating to Initial Transferred Contracts or relating to the cure of any defaults under any of

such Initial Transferred Contracts or to the assumption and assignment of any of such Initial

Transferred Contracts to the European Purchaser by the Debtors, that have not been withdrawn,

waived, or settled, or that have not otherwise been resolved pursuant to the terms hereof, as

announced to the Court at the Sale Hearing, or by stipulation filed with the Court, are hereby




19
            Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20    Page 21 of 60




denied and overruled on the merits with prejudice. Those parties who did not timely object to

the European Sale or the entry of this European Sale Order, or who withdrew their objections

thereto, are deemed to have consented to the relief granted herein for all purposes, including

pursuant to section 363(f)(2) of the Bankruptcy Code.

II.    Approval of the European Purchase Agreement.

       4.      The European Purchase Agreement and the Transaction Documents, including, in

each case, any amendments, supplements, and modifications thereto disclosed as of the date of

this European Sale Order, and all of the terms and conditions thereof, are hereby approved.

       5.      Pursuant to sections 363(b) and (f) and 365 of the Bankruptcy Code, the Debtors

are authorized and empowered to take any and all actions necessary or appropriate to, and the

European Purchaser is directed to, (a) consummate the European Sale pursuant to and in

accordance with the terms and conditions of the European Purchase Agreement and the

Transaction Documents, (b) close the European Sale as contemplated in the European Purchase

Agreement and this European Sale Order, and (c) execute and deliver, perform under,

consummate, implement, and take any and all other acts or actions as may be reasonably

necessary or appropriate to the performance of their obligations as contemplated by the

European Purchase Agreement or the Transaction Documents, in each case without further

notice to or order of this Court, including documenting the assumption and assignment to the

European Purchaser of the Transferred Contracts. The European Purchase Agreement and the

Transaction Documents shall be binding in all respects upon the Debtors, their estates, the

European Purchaser, and all successors and assigns of each of the foregoing, including any

trustee subsequently appointed in these chapter 11 cases or upon conversion to chapter 7 under

the Bankruptcy Code. This European Sale Order shall be binding in all respects upon the




20
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20      Page 22 of 60




Debtors, their estates, all creditors, all holders of equity interests in any Debtor, all holders of

Claims (whether known or unknown) against the Debtors, any holders of Liens or other Interests

against, in, or on all or any portion of the Transferred Assets, all counterparties to any executory

contract or unexpired lease of the Debtors (including all non-Debtor parties to the Transferred

Contracts), the European Purchaser, and all successors and assigns of each of the foregoing,

including any trustee subsequently appointed in these chapter 11 cases or upon a conversion to

chapter 7 under the Bankruptcy Code of any of the Debtors’ chapter 11 cases or any purchaser.

This European Sale Order and the European Purchase Agreement shall inure to the benefit of the

Debtors, their estates and creditors, the European Purchaser, and the respective successors and

assigns of each of the foregoing, including any trustee subsequently appointed in these chapter

11 cases or upon conversion to chapter 7 under the Bankruptcy Code, and any Person seeking to

assert rights on behalf of any of the foregoing or that belong to the Debtors’ estates.

III.   Transfer of the Transferred Assets.

       6.      Pursuant to sections 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code,

the Debtors shall transfer the Transferred Assets, including the Transferred Contracts, to the

European Purchaser on the Closing Date (or such later date as the Court may order) in

accordance with the terms of the European Purchase Agreement and the Transaction Documents;

such transfer shall constitute a legal, valid, binding, and effective transfer of all of the Debtors’

right, title, and interest in such Transferred Assets; and the European Purchaser shall take title to

and possession of such Transferred Assets free and clear of all Interests of any kind or nature

whatsoever (except as expressly set forth in the European Purchase Agreement with respect to

Permitted Obligations). Any and all valid and perfected Interests in the Transferred Assets shall

attach to the proceeds (if any) of the European Sale with the same validity, force, and effect, if




21
            Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 23 of 60




any, and in the same order of priority, that they have now as against the Transferred Assets,

subject to any rights, claims, and defenses with respect thereto; provided, however, that nothing

set forth herein is intended to, nor shall it, affect, modify, impair or alter in any manner any

rights, protections or claims granted to the DIP Lenders or any other party in (or any stipulations

or waivers by the Debtors set forth in) the Final DIP Order, or any rights, claims or defenses of

any other party in interest with respect to any of the foregoing in this proviso; provided, further

that notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of any

liens, rights, protections or claims granted to the DIP Lenders or any other party in the Final DIP

Order against the Transferred Assets. Upon and as of the Closing, the European Purchaser shall

be deemed to be substituted for the applicable Debtor as the sole obligor for the Permitted

Obligations and the Debtors and their estates shall be relieved from any liability or obligation

with respect to the Permitted Obligations.

       7.      The Debtors are hereby authorized to take any and all actions necessary to

consummate the European Purchase Agreement and the Transaction Documents, including any

actions that otherwise would require further approval by shareholders, members, or its board of

managers, as the case may be, without the need of obtaining such approvals.

       8.      Each and every federal, state, local, and other governmental agency or department

is hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the European Purchase Agreement and the

Transaction Documents. The European Purchaser may, but shall not be required to, file a

certified copy of this European Sale Order in any filing or recording office in any federal, state,

county, or other territory or jurisdiction in which any of the Debtors is incorporated or has real or

personal property, or with any other appropriate clerk or recorded with any other appropriate




22
             Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 24 of 60




recorder, and such filing or recording shall be accepted and shall be sufficient to unconditionally

release, discharge, and terminate any of the Interests as set forth in this European Sale Order as

of the Closing Date.

       9.       If any Person that has filed a financing statement, mortgage, mechanic’s lien, lis

pendens, or other statement, document, or agreement evidencing an Interest against or in any

portion of the Transferred Assets (other than statements or documents with respect to Permitted

Obligations) shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases, and/or other similar documents necessary for the purpose of documenting the release of

all Interests that such Person has against or in the Transferred Assets, then (i) the European

Purchaser or the Debtors (at the request of the European Purchaser) are hereby authorized to file,

register, or otherwise record a certified copy of this European Sale Order that, once filed,

registered, or otherwise recorded, shall constitute conclusive evidence of the release of all

Interests of any kind or nature against or in the Transferred Assets and (ii) the European

Purchaser or the Debtors (at the request of the European Purchaser) may seek in this Court, or

any other court of appropriate jurisdiction, to compel the appropriate parties to execute

termination statements, instruments of satisfaction, releases, and/or other similar documents with

respect to all Interests that such Person has against or in the Transferred Assets. This European

Sale Order is deemed to be in recordable form sufficient to be placed in the filing or recording

system of each and every federal, state, or local government agency, department, or office.

       10.      Notwithstanding the foregoing, the provisions of this European Sale Order

authorizing the sale and assignment of the Transferred Assets free and clear of Interests shall be

self-executing, and neither the Debtors nor the European Purchaser shall be required to execute




23
             Case 19-12378-KBO        Doc 1025-2       Filed 05/15/20     Page 25 of 60




or file releases, termination statements, assignments, consents, or other instruments or

documents in order to effectuate, consummate, and implement the provisions of this European

Sale Order.

       11.      All Persons that are in or come into possession of any portion of the Transferred

Assets, at any time, are hereby directed to surrender possession of such Transferred Assets to the

European Purchaser on the Closing Date or such later date as requested by the European

Purchaser. Subject to the terms, conditions, and provisions of this European Sale Order, all

Persons are hereby forever prohibited and enjoined from taking any action that would adversely

affect or interfere with the ability of the Debtors to sell and transfer the Transferred Assets to the

European Purchaser in accordance with the terms of the European Purchase Agreement, the

Transaction Documents, and this European Sale Order.

       12.      This European Sale Order is and shall be binding upon and govern the acts of all

Persons (including all filing agents, filing officers, title agents, title companies, recorders of

mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal, state, and local officials, and all other persons or

entities) who may be required by operation of law, the duties of their office, or contract, to

accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any lease; and each of the

foregoing Persons shall accept for filing any and all of the documents and instruments necessary

and appropriate to release, discharge, and terminate any of the Interests or to otherwise

consummate the transactions contemplated by the European Purchase Agreement, the

Transaction Documents, and this European Sale Order.




24
             Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 26 of 60




       13.      To the extent permitted under applicable law, the European Purchaser shall be

authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Transferred Assets,

and all such licenses, permits, registrations, and governmental authorizations or approvals are

deemed to have been, and hereby are, directed to be transferred to the European Purchaser as of

the Closing Date.     To the extent provided by section 525 of the Bankruptcy Code, no

governmental unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar

grant relating to the operation of the Transferred Assets on account of the filing or pendency of

these chapter 11 cases or the consummation of the transactions contemplated by the European

Purchase Agreement, including the European Sale and the assumption and assignment of the

Transferred Contracts.

IV.    Assumption and Assignment of Transferred Contracts.

       14.      Pursuant to section 365 of the Bankruptcy Code, and subject to and conditioned

upon the Closing of the European Sale, the Debtors’ assumption and assignment to the European

Purchaser, and the European Purchaser’s assumption of the Transferred Contracts, on the terms

set forth in the European Purchase Agreement, is hereby approved, and the requirements of

section 365(b)(1) with respect thereto are hereby found and deemed to be satisfied.

       15.      The Debtors are hereby authorized and, unless the Debtors and the European

Purchaser otherwise agree, directed in accordance with sections 363 and 365 of the Bankruptcy

Code to (a) assume and assign to the European Purchaser, effective upon the Closing Date (or

such later date as the Court may order), the Transferred Contracts free and clear of all Interests

of any kind or nature whatsoever (other than the Permitted Obligations) and (b) execute and

deliver to the European Purchaser such documents or other instruments as European Purchaser




25
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20      Page 27 of 60




deems may be necessary to assign and transfer the Transferred Contracts to the European

Purchaser.

       16.      With respect to the Transferred Contracts: (a) the Debtors may assume each of

the Transferred Contracts in accordance with section 365 of the Bankruptcy Code; (b) the

Debtors may assign each Transferred Contract in accordance with sections 363 and 365 of the

Bankruptcy Code, and any provisions in any Transferred Contract that prohibit or condition the

assignment of such Transferred Contract or allow the party to such Transferred Contract to

terminate, recapture, impose any penalty, condition renewal or extension, or modify any term or

condition upon the assignment of such Transferred Contract, constitute unenforceable anti-

assignment provisions which are void and of no force and effect; (c) all other requirements and

conditions under sections 363 and 365 of the Bankruptcy Code for the assumption by the

Debtors and assignment to the European Purchaser of each Transferred Contract have been

satisfied; and (d) effective upon the Closing, the Transferred Contracts shall be transferred and

assigned to, and from and following the Closing remain in full force and effect for the benefit of,

the European Purchaser, notwithstanding any provision in any Transferred Contract (including

those of the type described in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits,

restricts, or conditions such assignment or transfer and, pursuant to section 365(k) of the

Bankruptcy Code, the Debtors shall be relieved from any further liability or obligation with

respect to the Transferred Contracts after such assumption and assignment to the European

Purchaser, except as provided in the European Purchase Agreement. To the extent any provision

in any Transferred Contract assumed and assigned pursuant to this European Sale Order (i)

prohibits, restricts, or conditions, or purports to prohibit, restrict, or condition, such assumption

and assignment (including any “change of control” provision), or (ii) is modified, breached, or




26
             Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 28 of 60




terminated, or deemed modified, breached, or terminated by any of the following: (A) the

commencement of these chapter 11 cases, (B) the insolvency or financial condition of any of the

Debtors at any time before the closing of these chapter 11 cases, (C) the Debtors’ assumption

and assignment of such Transferred Contract, (D) a change of control or similar occurrence, or

(E) the consummation of the European Sale, then such provision shall be deemed modified so as

not to entitle the non-Debtor party thereto to prohibit, restrict, or condition such assumption and

assignment, to modify, terminate, or declare a breach or default under such Transferred Contract,

or to exercise any other default-related rights or remedies with respect thereto, including any

such provision that purports to allow the non-Debtor party thereto to terminate or recapture such

Transferred Contract, impose any penalty thereunder, condition any renewal or extension

thereof, impose any rent acceleration or assignment fee, or increase or otherwise impose any

other fees or other charges in connection therewith. All such provisions constitute unenforceable

anti-assignment provisions that are void and of no force and effect pursuant to sections 365(b),

365(e), and 365(f) of the Bankruptcy Code.

       17.      All defaults or other obligations of the Debtors under the Transferred Contracts

arising or accruing prior to the Closing of the European Sale, or required to be paid pursuant to

section 365 of the Bankruptcy Code in connection with the assumption and assignment of the

Transferred Contracts shall be cured by the European Purchaser.

       18.      All requirements and conditions under sections 363 and 365 of the Bankruptcy

Code for the assumption by the Debtors and assignment to the European Purchaser of the

Transferred Contracts have been satisfied. Upon the Closing, in accordance with sections 363

and 365 of the Bankruptcy Code, the European Purchaser shall be fully and irrevocably vested

with all right, title, and interest of the Debtors in and under the Transferred Contracts, and each




27
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 29 of 60




Transferred Contract shall be fully enforceable by the European Purchaser in accordance with its

respective terms and conditions, except as limited or modified by this European Sale Order. To

the extent provided in the European Purchase Agreement, the Debtors shall cooperate with, and

take all actions reasonably requested by, the European Purchaser to effectuate the foregoing.

       19.      Upon the Debtors’ assignment of the Transferred Contracts to the European

Purchaser under the provisions of this European Sale Order and European Purchaser’s payment

of the Cure Claims pursuant to the terms hereof or the European Purchase Agreement, no default

or other obligations arising prior to the Closing shall exist under any Transferred Contract, and

each non-Debtor party to a Transferred Contract is forever barred, estopped, and permanently

enjoined from (a) declaring a default by the Debtors or the European Purchaser under such

Transferred Contract for acts or omissions occurring prior to the Closing Date, (b) raising or

asserting against the Debtors or the European Purchaser, or the property of either of them, any

assignment fee, default, breach, or claim of pecuniary loss, or condition to assignment, arising

under or related to the Transferred Contracts that occurred prior to the Closing Date, or (c)

taking any other action against the European Purchaser as a result of any Debtor’s financial

condition, bankruptcy, or failure to perform any of its obligations under the relevant Transferred

Contract. Each non-Debtor party to a Transferred Contract hereby is also forever barred,

estopped, and permanently enjoined from (i) asserting against the Debtors or the European

Purchaser, or the property of any of them, any default or Claim arising out of any indemnity or

other obligation or warranties for acts or occurrences arising prior to or existing as of the Closing

of the European Sale, or, against European Purchaser, any counterclaim, setoff (except for

setoffs exercised prior to the Petition Date), or any other Claim asserted or assertable against the

Debtors and (ii) imposing or charging against European Purchaser or its affiliates any rent




28
             Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 30 of 60




accelerations, assignment fees, increases, or any other fees as a result of the Debtors’ assumption

and assignment to European Purchaser of the Transferred Contracts.

       20.      Any party that may have had the right to consent to the assumption or assignment

of a Transferred Contract is deemed to have consented to such assumption and assignment for

purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party failed to object timely

to the assumption or assignment of such Transferred Contract in accordance with the Bid

Procedures Order, and the European Purchaser shall be deemed to have demonstrated adequate

assurance of future performance with respect to such Transferred Contract pursuant to sections

365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       21.      To the extent a counterparty to a Transferred Contract failed to timely object to

the Cure Claims for such Transferred Contract in accordance with the Bid Procedures Order,

such Cure Claims shall be deemed to be finally determined and any such counterparty shall be

prohibited from challenging, objecting to, or denying the validity and finality of the Cure Claims

at any time; provided, however, that notwithstanding anything to the contrary in this European

Sale Order, on the Closing Date the Debtors shall file a notice of assumption of the Transferred

Contracts to be assumed as of the Closing Date and serve such notice on the counterparties to

such Transferred Contracts, and any applicable counterparty to a Transferred Contract on such

notice shall have fourteen (14) days from the date such notice is served to seek additional

amounts on account of any defaults occurring between the deadline to object to the Cure Claims

set forth in the prior notice of proposed assumption and assignment and the assumption of the

Transferred Contract, and to the extent an agreement is not reached, the Court shall resolve the

dispute.




29
             Case 19-12378-KBO        Doc 1025-2     Filed 05/15/20    Page 31 of 60




       22.      Upon and as of the Closing (except for any Transferred Contracts that are

designated for assignment after the Closing pursuant to the procedures set forth herein, which

shall be effective as of the date of such assignment), the European Purchaser shall be deemed to

be substituted for the applicable Debtor as a party to the applicable Transferred Contracts and

the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from any

further liability under the Transferred Contracts.

       23.      All counterparties to the Transferred Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the European Purchaser, and shall not

charge the Debtors or the European Purchaser for any instruments, applications, consents, or

other documents that may be required or requested by any public authority or other party or

entity to effectuate the applicable transfers in connection with the European Sale of the

Transferred Assets.

       24.      Notwithstanding anything in this European Sale Order, the Debtors may assume

and assign a Contract to the European Purchaser after the date of this European Sale Order

(including after the Closing) by filing a notice on the Court’s docket designating such Contract a

Transferred Contract with the applicable Cure Claim the Debtors are proposing and serving the

same on the counterparty to such Contract. If no objections are received with respect to the

proposed Cure Claim or the assumption and assignment within fourteen (14) days from the date

such notice is served, the Debtors may submit an order to the Court, under certification of

counsel, authorizing the assumption and assignment of such Contract to the European Purchaser,

with the applicable Cure Claim to be paid by the European Purchaser at the time of such

assignment (and upon such assumption and assignment, such Contract shall be deemed a

“Transferred Contract” for purposes of this European Sale Order). If an objection is received




30
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 32 of 60




within fourteen (14) days from the date such notice is served and the parties are not able to

resolve the dispute, the Court shall resolve the dispute at a hearing upon notice.

       25.      Notwithstanding anything to the contrary in the Bid Procedures, the Bid

Procedures Order, the European Purchase Agreement, the Assumption and Assignment

Procedures, any Assigned Contracts Schedule or cure notice, or this European Sale Order: (a) all

insurance policies that have been issued at any time to any of the Debtors providing directors’,

members’, trustees’, officers’, or managers’ liability coverage, and all agreements, documents or

instruments relating thereto (the “Chubb D&O Policies”) by ACE American Insurance

Company, Westchester Fire Insurance Company, Federal Insurance Company, Great Northern

Insurance Company and any of their U.S.-based affiliates and successors (collectively, the

“Chubb Companies”) are hereby assumed in their entirety by the Debtors, and the Debtors shall

remain liable in full for any and all now existing or hereinafter arising obligations, liabilities,

terms, provisions and covenants of any of the Debtors under such Chubb D&O Policies; and (b)

nothing shall permit or otherwise effect a sale, an assignment or any other transfer at this time of

(i) any other insurance policies that have been issued by the Chubb Companies, and all

agreements, documents or instruments relating thereto (collectively, and exclusive of the Chubb

D&O Policies, the “Chubb Insurance Contracts”), and/or (ii) any rights, benefits, claims, rights

to payments and/or recoveries under such Chubb Insurance Contracts, unless and until a further

order is entered by this Court, at a subsequent hearing, or as submitted under certification of

counsel by agreement of the Debtors, the European Purchaser and the Chubb Companies, with

the rights of the parties fully preserved pending entry of such further order. Such further order,

upon such certification of counsel, may provide, among other things, that (x) subject to the

execution of an assumption agreement by the Debtors, the European Purchaser and the Chubb




31
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 33 of 60




Companies, in form and substance satisfactory to each of the parties (the “Chubb Assumption

Agreement”), the Debtors are authorized to assume and assign the Chubb Insurance Contracts to

the European Purchaser and the European Purchaser shall assume and shall be liable for any and

all now existing or hereinafter arising obligations, liabilities, terms, provisions and covenants of

any of the Debtors under the Chubb Insurance Contracts; (y) the Debtors are authorized to enter

into the Chubb Assumption Agreement; and/or (z) such other and further relief as may be

requested by the Chubb Companies, the Debtors and/or the European Purchaser.

       26.      Notwithstanding any other provision of this European Sale Order, the European

Purchase Agreement or the Transaction Documents, no agreement between the Debtors on the

one hand, and Oracle America, Inc. (“Oracle”) on the other hand (the “Debtor Oracle

Documents”), will be assumed, assigned, or transferred, and no shared or concurrent use of

Oracle’s products and services by the Transferred Subsidiaries or the European Purchaser or

their affiliates on account of the Debtor Oracle Documents will be authorized, absent further

Court order or Oracle’s prior written consent, it being understood that to the extent any

Transferred Subsidiary has an agreement with Oracle, the foregoing shall not prevent such

Transferred Subsidiary from using Oracle’s products and services pursuant to such agreement

and applicable law.

V.     Customer Contracts and Obligations.

       27.      Notwithstanding anything to the contrary (including anything that purports to be

supervening) in this European Sale Order or any related Transaction Documents between any of

the Debtors and the European Purchaser, the Debtors and the European Purchaser agree as

follows with respect to the original equipment manufacturers and their affiliated European

entities (collectively, “OEMs”) and each OEM’s tiered suppliers that use or incorporate goods or




32
              Case 19-12378-KBO        Doc 1025-2       Filed 05/15/20     Page 34 of 60




services supplied by any of the Debtors to provide production to any of the OEMs (collectively,

“Customers” and each individually a “Customer”):

       (i)       Pursuant to various award letters, purchase agreements, release agreements,

                 purchase orders, development agreements, and/or other related documents (each

                 with and subject to the applicable Customers’ general terms and conditions, as

                 amended from time to time) (collectively, “Contract Documents”), the Debtors

                 and/or one or more Transferred Subsidiary of the Debtors are obligated to supply

                 goods and services (collectively, “Items”) to each Customer. Pursuant to 11

                 U.S.C. §§ 363(f) and 365, the Debtors are deemed to assume all of the Contract

                 Documents to which a Debtor is a counterparty and that relate primarily to the

                 operations of the Debtors’ non-Debtor subsidiaries in Europe, Brazil, or India (the

                 “European Contract Documents”) in their entirety without modification of any

                 kind, and further shall be deemed to assign the European Contract Documents, in

                 their entirety without modification of any kind, to European Purchaser as of the

                 Closing Date.

       (ii)      The European Purchaser hereby agrees and accepts said assignment as of the

                 Closing Date, and assumes and agrees to pay, perform and discharge, regardless

                 of when due, any and all of the liabilities, responsibilities, and obligations under

                 the European Contract Documents including, but not limited to, warranty, recall

                 and product liability for all Items (collectively, “Obligations”).

       (iii)     The assumption and assignment of European Contract Documents and sale of the

                 Debtors’ right, title and interest in substantially all of its assets pursuant to this

                 European Sale Order shall in all cases be subject to (and not free and clear of)




33
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 35 of 60




                each applicable Customer’s claims, defenses, rights, and interests as set forth in

                the European Contract Documents or existing under applicable law, including,

                without limitation, Customer’s tooling, returnable dunnage, intellectual property

                rights, rights of setoff and recoupment, warranty rights and claims, and

                confidential information.

       (iv)     For the avoidance of doubt, and notwithstanding any contrary designation in the

                European Asset Purchase Agreement (including in Schedule 2.1(b)) or otherwise,

                it is hereby acknowledged and agreed that, due to the nature of the sale

                transaction as a stock sale with respect to Transferred Subsidiaries: (a) references

                to “Transferred Contracts” shall not include any European Contract Documents

                between any Customer and a Transferred Subsidiary (“Subsidiary Contracts”);

                and (b) all rights, claims, encumbrances, interest and Obligations of the

                counterparties to Subsidiary Contracts shall not be impacted, impaired or

                otherwise altered in any manner.

VI.    No Successor Liability; Prohibition of Actions Against the European Purchaser.

       28.      Except as provided in the European Purchase Agreement and without limiting

other applicable provisions of this European Sale Order, the European Purchaser is not, by virtue

of the consummation of the European Sale, assuming, nor shall it be liable or responsible for, as

a successor or otherwise (including with respect to successor or vicarious liabilities of any kind

or character), under any theory of law or equity, including the Successor or Other Liabilities,

whether known or unknown as of the Closing Date, now existing or hereafter raised, which may

be asserted or unasserted, fixed or contingent, liquidated or unliquidated with respect to the

Debtors, or any of their predecessors or Affiliates or any obligations of the Debtors or their




34
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20    Page 36 of 60




predecessors or Affiliates prior to the Closing Date, for any liabilities, debts, commitments, or

obligations (whether known or unknown, disclosed or undisclosed, absolute, contingent,

inchoate, fixed, or otherwise) in any way whatsoever relating to or arising from the Debtors, the

Transferred Assets, or the Debtors’ operation of their businesses or use of the Transferred Assets

on or prior to the Closing Date or any such liabilities, debts, commitments, or obligations that in

any way whatsoever relate to periods on or prior to the Closing Date or are to be observed, paid,

discharged, or performed on or prior to the Closing Date (in each case, including any liabilities

that result from, relate to, or arise out of tort or product liability claims), or any liabilities

calculable by reference to the Debtors or their assets or operations (including by reference to the

Debtors’ experience or similar ratings), or relating to continuing conditions existing on or prior

to the Closing Date, including with respect to any of the Debtors’ predecessors or Affiliates,

which liabilities, debts, commitments, and obligations are hereby extinguished insofar as they

may give rise to successor liability, without regard to whether the claimant asserting any such

liabilities, debts, commitments, or obligations has delivered to the European Purchaser a release

thereof.   The European Purchaser has given substantial consideration under the European

Purchase Agreement. Upon consummation of the European Sale, the European Purchaser shall

not be deemed to (i) be the successor to the Debtors or their estates, (ii) have, de facto or

otherwise, merged with or into the Debtors, or (iii) be a mere continuation, alter ego, or

substantial continuation of the Debtors.

       29.      Following the Closing Date, no holder of an Interest in the Debtors shall interfere

with the European Purchaser’s title to or use and enjoyment of the Transferred Assets and the

Transferred Contracts based on or related to such Interest or any actions that the Debtors may

take in these chapter 11 cases.




35
             Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20      Page 37 of 60




VII.   Pension Matters.

       30.      Notwithstanding any provision to the contrary except for the last sentence of this

paragraph, no provision contained in the European Purchase Agreement or this European Sale

Order shall be construed as altering any rights or obligations with respect to the Dura Combined

Pension Plan (“Defined Benefit Pension Plan”) under applicable law, government policy, or

regulatory provision, including discharging, releasing, exculpating or relieving any Person, from

any lLiability with respect to the Defined Benefit Pension Plan under any law, government

policy, or regulatory provision. The Pension Benefit Guaranty Corporation (“PBGC”) and the

Defined Benefit Pension Plan shall not be enjoined or precluded from enforcing such lLiability

or responsibility against any Person. Notwithstanding the foregoing, neither the European

Purchaser nor its officers, directors, agents (as to the officers, directors and agents, solely in such

capacity), affiliates, subsidiaries, nor the Transferred Assets shall have any lLiability on account

of the Defined Benefit Pension Plan or the Defined Benefit Pension Plan’s treatment pursuant to

the North American Sale or European Sale; provided, however, that notwithstanding the

foregoing, solely with respect to the Transferred Subsidiaries, nothing shall be construed as

altering any rights or obligations with respect to the Defined Benefit Pension Plan under

applicable law, government policy, or regulatory provision, including discharging, releasing,

exculpating or relieving any Transferred Subsidiary from any lLiability with respect to the

Defined Benefit Pension Plan under any law, government policy, or regulatory provision;

provided further that, any Transferred Subsidiary reserves all rights with respect to the

foregoing.

       31.      To the extent the Transferred Assets contain records of the Defined Benefit

Pension Plan or employment records of Defined Benefit Pension Plan participants, the European




36
               Case 19-12378-KBO           Doc 1025-2         Filed 05/15/20       Page 38 of 60




Purchaser shall store, and preserve any such records until the PBGC has completed its

investigation regarding the Defined Benefit Pension Plan and shall make such documents

available to PBGC for inspection and copying. Such records include, but are not limited to, any

Defined Benefit Pension Plan governing documents, actuarial documents, and employment

records (collectively, the “Defined Benefit Pension Plan Documents”). The Debtors shall retain

and not abandon any Defined Pension Plan Documents that are not Transferred Assets and shall

make such documents available to the PBGC for inspection and copying.

VIII. Other Provisions.

         32.      Certain of theThe Committee’s objections to the European Sale and the North

American Sale are resolved as follows and with the insertion of pParagraph [ ]34 in the North

American Sale Order,6 which are hereby ordered by the Court. Notwithstanding anything,

including but not limited to, the other provisions of this European Sale Order or the North

American Sale Order: [TO COME]

                  a.      Claims and Causes of Action.

                          (1)      Subject to Paragraph 32(a)(3), causes of action under chapter 5 of

                  the Bankruptcy Code and similar causes of action under state or other applicable

                  law (including related defenses, the “Avoidance Actions”) against trade vendors

                  shall be Transferred Assets pursuant to the North American Purchase Agreement.

                  The North American Purchaser agrees it shall not initiate, and shall cause its

                  Affiliates or any Transferred Subsidiary not to initiate, any civil or administrative

                  proceeding related to Avoidance Actions against any non-Seller party to any


6
     “North American Sale Order” means the Court’s Order (I) Approving the North American Stock and Asset
     Purchase Agreement, (II) Authorizing the Sale of Substantially All of the Debtors’ North American Assets Free
     and Clear of Liens, Claims, Encumbrances, and Interests, and (III) Authorizing the Assumption and
     Assignment of Certain Executory Contracts and Unexpired Leases entered in these cases.



37
             Case 19-12378-KBO               Doc 1025-2         Filed 05/15/20        Page 39 of 60




                  Transferred Contract or other party whose claims are assumed by the North

                  American Purchaser pursuant to Section 2.3(c) of the North American Purchase

                  Agreement (the “Released Vendor Claims”).

                           (2)      Transferred Assets shall also include:

                                    (i)      Claims and causes of action first arising and accruing after

                           the execution of the North American Purchase Agreement or the European

                           Purchase Agreement against any party, including a Patriarch Party,7 the

                           Zohar Debtors or the Prepetition Term Loan Agent, related to either

                           purchase agreement, the transactions contemplated thereunder or the

                           closing of the transactions (and for the avoidance of doubt, other than any

                           claims or causes of action arising out of or related to any breach, default

                           (whether monetary or non-monetary), act or omission that occurred on or

                           prior to execution of the North American Purchase Agreement or the

                           European Purchase Agreement);

                                    (ii)     Claims and causes of action against (A) any current officer,

                           manager (including, without limitation, the members of the Transaction

                           Committee, who for the avoidance of doubt are not a Patriarch Party),

                           director or employee of any Asset Seller (other than any Patriarch Party);



7
     “Patriarch Parties” means Patriarch Partners, LLC, Dura Buyer, LLC, Patriarch Partners Management Group,
     LLC, Patriarch Partners Agency Services, LLC, Ark II CLO 2001-1 Ltd, Dura Automotive Angels, LLC, Lynn
     Tilton (in any capacity, personal or otherwise), any and all non-Debtor entities that are Affiliates of or
     controlled either directly or indirectly by any of the foregoing (other than the Zohar Debtors and any
     Transferred Subsidiary), as well as the current and former directors, officers, managers, employees,
     representatives, and agents of any of the foregoing, as to each such current or former role of an individual, in
     such capacity (each, a “Patriarch Party”); provided, however, that the “Patriarch Parties” shall not include Marc
     Beilinson, Jill Frizzley, James Riedy, Michael Beckett, Dave Pettyes, Sanjay Singh, Jamie Zinser, Charles
     Clevenger, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC, and Prime Clerk LLC, each, in
     any capacity.



38
             Case 19-12378-KBO              Doc 1025-2        Filed 05/15/20        Page 40 of 60




                           (B) current or former officer, manager, director or employee of a

                           Transferred Subsidiary (other than any Patriarch Party); (C) the Debtors’

                           estate-retained restructuring professionals (including, for the avoidance of

                           doubt, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC,

                           and Prime Clerk LLC); (D) the DIP Agent (and its affiliates and

                           representatives);     (E)    the    DIP    Lenders      and    its   Affiliates    and

                           representatives; and, subject to the provisions of Paragraph 32(e), (F) the

                           Zohar Debtors, the Prepetition Term Loan Agent, and their respective

                           representatives,8 which, as to each of (A) through (F) in this Paragraph

                           32(a)(2)(ii), shall be acquired by the North American Purchaser or the

                           European Purchaser and shall be treated in accordance with Section 2.1(b)

                           of the North American Purchase Agreement and 2.1(g) of the European

                           Purchase Agreement;

                                    (iii)   Any rights, claims and causes of action (for the avoidance

                           of doubt, other than Excluded Actions) directly concerning the operations

                           of the respective Business, or which may be necessary to defend against

                           any action brought against DIP Lenders, the DIP Agent, the Transferred

                           Subsidiaries or the applicable Purchaser (or their respective post-closing

                           affiliates and representatives), including without limitation, warranty

                           claims, claims for refunds, rebates, and intercompany claims; and

                                    (iv)    Any rights, defenses, claims and causes of action which

                           may give rise to a claim for indemnity (or the like) against the North

8
     For the avoidance of doubt, in all circumstances, the representatives of the Zohar Debtors and the Prepetition
     Term Loan Agent shall not include the Patriarch Parties.



39
     Case 19-12378-KBO     Doc 1025-2       Filed 05/15/20     Page 41 of 60




             American     Purchaser    or   European    Purchaser    (collectively,   the

             “Purchasers”) or Transferred Subsidiaries shall be Transferred Assets

             unless (i) any such claim for indemnity is fully covered by one or more of

             the insurance policies that are Transferred Assets (ii) the Person bringing

             such right, claim or cause of action holds Purchaser and the Transferred

             Subsidiaries harmless with security to backstop any liability on the

             indemnity for exposure outside of insurance coverage that is reasonably

             acceptable to Purchaser, and (iii) any Person bringing such right, claim or

             cause of action limits its remedy in such a way to eliminate all or a portion

             of the ability to claim indemnity for exposure outside of insurance

             coverage. Any rights, defenses, claims and causes of action that are not

             Transferred Assets under this subsection (iv) because they meet the

             requirements above shall constitute Excluded Assets (collectively, the

             “Excluded Cover Actions”). The applicable Purchaser shall provide such

             Person copies of all insurance policies that are Transferred Assets, as well

             as all other reasonably requested information that concerns such Person’s

             compliance with this subsection (iv). The applicable Purchaser and such

             Person shall confer in good faith prior to such Person bringing any such

             claim or cause of action concerning compliance with this subsection (iv).

             Nothing in the North American Sale Order or European Sale Order is

             intended to alter or affect, and nothing shall be interpreted as in any way

             altering or affecting, any indemnification obligations the Transferred

             Subsidiaries have to their past and present directors, managers, officers




40
     Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 42 of 60




               and employees (as to each, solely in such capacity), or the rights of such

               directors, managers, officers and employees (as to each, solely in such

               capacity) to bring or pursue claims under applicable insurance policies.

               All such indemnification rights and rights related to insurance of the

               Transferred Subsidiaries’ past and present directors, managers, officers

               and employees (as to each, solely in such capacity), as well as all

               Transferred Subsidiaries’ rights and defenses with respect to any such

               claims for indemnification, shall be unaffected by the North American

               Sale Order or European Sale Order.

               (3)     Transferred Assets shall not include Avoidance Actions against

        any Person that no longer provides goods or services to Sellers or the Business as

        of the Closing, instead such Avoidance Actions shall constitute Excluded Assets

        (collectively, the “Excluded Avoidance Actions”).         The North American

        Purchaser shall work in good faith with the Zohar Debtors and the Committee (or

        a chapter 7 trustee) to identify such Persons within 60 days after Closing,

        provided that with respect to the foregoing in this sentence, the Committee shall

        recuse itself from any discussion or decision relating to a member of the

        Committee; provided further, no Excluded Avoidance Action may be brought or

        continued against any Person that the North American Purchaser deems important

        to the post-Closing Business (or that would put the Business at material risk as a

        consequence of the prosecution or continued prosecution of such Excluded

        Avoidance Action) as it reasonably determines (such determination not to be

        unreasonably made, delayed or conditioned).




41
        Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 43 of 60




                    (4)    [Reserved.]

                    (5)    Transferred Assets shall not include rights, defenses, claims and

            causes of action against Patriarch Parties (except to the extent such claims are

            Transferred Assets pursuant to Paragraphs 32(a)(2)(i) or 32(a)(2)(iv) of this

            European Sale Order), instead such rights, defenses, claims and causes of action

            shall constitute Excluded Assets (collectively, the “Excluded Patriarch Actions”

            and, together with the Excluded Avoidance Actions and the Excluded Cover

            Actions, the “Excluded Actions”).

                    (6)    The DIP Lenders and the DIP Agent hereby subordinate their

            liens, claims and rights to recovery to the Debtors’ pre-Conversion Date general

            unsecured creditors in the amount of and as to 10% of each $1 of net proceeds, on

            a first dollar basis, available for distribution from any recovery on Excluded

            Actions or any other post-Closing assets of the Debtors or their estates (including

            chapter 7 estates).

            b.      Modification to Section 2.3(c) of the North American Purchase

     Agreement.    Section 2.3(c) of the North American Purchase Agreement is hereby

     modified to read as follows:     “[Assumed Liabilities include:] (c) trade and vendor

     accounts payable incurred in the operation of the Business in the ordinary and usual

     course consistent with past practice of the Sellers and Transferred Subsidiaries, as such

     practice and custom is, or may have been, modified as a result of the Bankruptcy Case,

     between October 17, 2019 and the Closing for vendors willing to provide goods and

     services to the Business from and after the Closing (i) on terms consistent with past

     practice and (ii) that are not resourced on or before May 12, 2020.”




42
        Case 19-12378-KBO         Doc 1025-2      Filed 05/15/20     Page 44 of 60




            c.      Modification of the Purchase Consideration. The DIP Lenders shall (and

     shall direct the DIP Agent to the extent necessary) increase their aggregate Credit Bid

     Amount under the North American Purchase Agreement and European Purchase

     Agreement by $10 million.       The DIP Lenders shall allocate such increase in their

     discretion; provided, however, that in the event a Closing (in this instance, as defined in

     the North American Purchase Agreement or the European Purchase Agreement, as

     applicable) occurs on only one of the North American Purchase Agreement or European

     Purchase Agreement, the $10 million increase in the Credit Bid Amount shall apply and

     be allocated to such purchase agreement.

            d.      Chapter 7 Motion. As soon as practicable following the entry of the North

     American Sale Order and the European Sale Order, the Debtors shall convert their cases

     to chapter 7, and to do so shall as soon as practicable file and use reasonable commercial

     efforts to prosecute a motion and proposed order, each in form and substance reasonably

     acceptable to the Committee, the Prepetition Term Loan Agent and the Prepetition Term

     Loan Secured Parties (as defined in the Final DIP Order), to convert the Debtors’ chapter

     11 cases to cases under chapter 7 of the Bankruptcy Code (the “Conversion Motion”).

     The Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and

     the Purchasers each agree that the date the Chapter 11 Cases are converted to cases under

     chapter 7 of the Bankruptcy Code (the “Conversion Date”) shall not occur until after

     each of the following (absent their collective consent prior to the Conversion Date), that

     they shall not request any relief to the contrary, and that they shall use commercially

     reasonable efforts to object to and have the Bankruptcy Court overrule any objection,

     request for relief or assertion to the contrary: (a) the occurrence of a Closing (in this




43
        Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20     Page 45 of 60




     instance, as defined in the North American Purchase Agreement or the European

     Purchase Agreement, as applicable) on the North American Purchase Agreement and

     European Purchase Agreement (as modified pursuant to the North American Sale Order

     and the European Sale Order, as applicable); (b) approval on a final basis of all final fee

     applications filed by the Debtors and the Committee’s respective professionals retained

     pursuant to sections 327, 328, and/or 1103 of the Bankruptcy Code; (c) entry of one or

     more orders (which may include the order approving the Conversion Motion) authorizing

     the Debtors to reject all executory contracts or unexpired leases that were not designated

     as a Transferred Contract (in this instance, as defined in the North American Purchase

     Agreement or the European Purchase Agreement, as applicable) by the North American

     Purchaser or European Purchaser following the applicable Closing Date as set forth in the

     North American Sale Order or the European Sale Order; and (d) prior entry of one or

     more orders adjudicating fully and on a final basis the Committee’s (and a chapter 7

     trustee’s post-Conversion Date) standing to bring a Prepetition ABL Challenge (as

     defined below) (for the avoidance of doubt, all parties’ rights are reserved with respect to

     such requested standing). The Debtors, the Committee, the Prepetition Term Loan

     Agent, the Zohar Debtors and the Purchasers each agree that they shall use commercially

     reasonable efforts to propose and have the Bankruptcy Court enter an order approving the

     Conversion Motion that is in form and substance reasonably acceptable to each of them

     and provides, at a minimum, for each of the following (absent their collective consent

     prior to the Conversion Date), that they shall not request any relief to the contrary of the

     terms of the agreed order proposed to approve the Conversion Motion, and that they shall

     use commercially reasonable efforts to object to and have the Bankruptcy Court overrule




44
        Case 19-12378-KBO          Doc 1025-2       Filed 05/15/20     Page 46 of 60




     any objection, request for relief or assertion to the contrary: (a) confirmation of the

     chapter 7 trustee’s standing and right to prosecute all Estate Actions, and that the chapter

     7 trustee shall succeed to all privileges, as well as rights concerning confidentiality, of

     Debtors, the estates and the Committee; (b) confirmation of the chapter 7 trustee’s

     standing and right to file any claims objections regardless of anything in Paragraph (e)

     below or whether a claim or cause of action against a creditor of the estates constitutes a

     Transferred Asset; and (c) rejection of all executory contracts and unexpired leases not

     previously rejected, with rejection effective on the date set forth in Paragraph 32(h).

            e.      Estate Actions. The Debtors, the Committee, the Prepetition Term Loan

     Agent, the Zohar Debtors and the Purchasers each agree, and the Debtors stipulate, that

     the Estate Actions (as defined below) are the property of the Debtors’ estates. No

     Challenge Period (as defined in the Final DIP Order) or Challenge deadline applies to the

     Estate Actions (for the avoidance of doubt, the Challenge Period shall apply to any

     Challenge against the Prepetition ABL Secured Parties (solely in such capacities, and in

     no other capacity) or the Prepetition ABL Obligations (as each is defined in the Final DIP

     Order)). The “Estate Actions” means the Excluded Actions, the Debtors’ and their

     estates’ right, title, and interest with respect to any Challenge (as defined in the Final DIP

     Order), right, defense, claim, and/or cause of action held by the Debtors or their estates as

     of the date of this North American Sale Order, as well as those that arise or accrue prior

     to the Conversion Date to the extent that any such Challenge, right, defense, claim, or

     cause of action is not a Transferred Asset pursuant to the North American Purchase

     Agreement or European Purchase Agreement (as each may be modified by the North

     American Sale Order and the European Sale Order, as applicable), including, but not




45
        Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20      Page 47 of 60




     limited to, any Challenge, right, defense, claim, or cause of action identified in or

     concerning the subject matter of the Agreed Order Regarding the Motion of the Official

     Committee of Unsecured Creditors for Entry of an Order Extending the Challenge

     Period and Granting Related Relief [Docket No. 852] as well as the Motion of the

     Official Committee of Unsecured Creditors for Entry of an Order Granting Derivative

     Standing and Authority to Prosecute and Settle Claims on Behalf of the Estate [Docket

     No. 853] (the “Standing Motion”) and the proposed complaint attached thereto [Docket

     No. 853, Exhibit B], other than a Challenge against the Prepetition ABL Secured Parties

     (solely in such capacities, and in no other capacity) or the Prepetition ABL Obligations

     (as each is defined in the Final DIP Order) (the “Prepetition ABL Challenge”) absent the

     entry of a subsequent order of the Court prior to the Conversion Date that the Committee

     has standing to prosecute a Prepetition ABL Challenge, at which point the Prepetition

     ABL Challenge shall become an Estate Action; provided that the rights of the Debtors,

     the Prepetition ABL Secured Parties, the Committee, the Zohar Debtors, and other parties

     in interest with respect to the Prepetition ABL Challenge pursuant to the Standing

     Motion are fully reserved and preserved including under the Final DIP Order (for the

     avoidance of doubt, and notwithstanding anything to the contrary herein, nothing in this

     North American Sale Order amends or modifies Paragraph 7 of the Final DIP Order or

     the Payoff Letter (as defined in and attached to the Final DIP Order)). For the avoidance

     of doubt, each of the Debtors, the Committee, the Prepetition Term Loan Agent, the

     Zohar Debtors and the Purchasers agree that a chapter 7 trustee may file any claims

     objections regardless of the foregoing in this Paragraph (e) or whether a claim or cause of

     action against a creditor of the estates constitutes a Transferred Asset.




46
        Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20      Page 48 of 60




            f.      Standstill. The Debtors shall maintain the Estate Actions in their estates

     and use commercially reasonable efforts preserve their value until the Conversion Date.

     Absent the consent of the Committee, the DIP Lenders, the Prepetition Term Loan Agent

     and the Zohar Debtors, the Excluded Actions shall not be commenced, continued,

     impaired, or modified prior to the Conversion Date.

            g.      [Reserved]

            h.      Rejection of Executory Contracts and Unexpired Leases. The Debtors

     shall file as soon as practicable and prosecute on a reasonable commercial efforts basis a

     motion to reject all executory contracts and unexpired leases that the Purchaser indicates

     it may or does not want to take assignment of as Transferred Contracts. Such agreements

     for which such determination has already been made by the Purchaser shall be rejected as

     of the effective date of the filing of such motion, and for those agreements that the

     Purchaser needs more time to evaluate, rejection shall be effective as of the date of the

     Purchaser’s decisions not to take assignment of such agreement as a Transferred

     Contract.

            i.      No Liability Creation.       To the extent the Purchaser designates a

     Transferred Asset as an Excluded Asset pursuant to the North American Purchase

     Agreement or European Purchase Agreement, the Debtors shall not take any action that

     would cause the Debtors’ estates to incur a Liability that is not a Liability of the Debtors’

     estates prior to such exclusion. Purchaser shall not take an action with respect to a

     Transferred Asset prior to designating it as an Excluded Asset that causes the Debtors’

     estates to incur a Liability that is not a Liability of the Debtors’ estates prior to such




47
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20      Page 49 of 60




       designation, provided that, the designation of a Transferred Asset as an Excluded Asset

       shall not be deemed to cause the Debtors’ estates to incur a Liability.

                j.      Preservation of Defenses. Nothing in this North American Sale Order

       shall preclude any valid defenses held by applicable parties with respect to the

       Transferred Assets, including recoupment, but for the avoidance of doubt such defenses

       do not include setoffs except for setoffs exercised prior to the Petition Date.

       33.      Notwithstanding anything to the contrary in the DIP Credit Agreement or the

Orders (as defined in the DIP Credit Agreement), no Event of Default (as defined in the DIP

Credit Agreement) shall occur due to the entry of this European Sale Order or the consummation

of the European Sale.

       34.      Notwithstanding anything to the contrary in this European Sale Order or the

European Purchase Agreement, the bank accounts of the Asset Sellers shall be Excluded Assets

and Cash and Cash Equivalents shall be Transferred Assets.

       35.      34. The consideration provided by the European Purchaser to the Debtors

pursuant to the European Purchase Agreement for the Transferred Assets is fair and reasonable

and shall be deemed for all purposes to constitute reasonably equivalent value, fair value, and

fair consideration, including under the Bankruptcy Code, Uniform Fraudulent Transfer Act,

Uniform Fraudulent Conveyance Act, and under the laws of the United States, any state,

territory, possession, the District of Columbia, or any foreign jurisdiction.

       36.      35. The transactions contemplated by the European Purchase Agreement and this

European Sale Order are undertaken by the European Purchaser without collusion and in good

faith, as that term is defined in section 363(m) of the Bankruptcy Code, and, accordingly, the

reversal or modification on appeal of the authorization provided herein to consummate the




48
             Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 50 of 60




European Sale shall not affect the validity of the European Sale (including the assumption,

assignment, and/or transfer of the Transferred Contracts), unless such authorization and

consummation of the European Sale are duly stayed pending such appeal. The European

Purchaser is a good-faith purchaser within the meaning of section 363(m) of the Bankruptcy

Code and, as such, is entitled to, and hereby granted, the full rights, benefits, privileges, and

protections of section 363(m) of the Bankruptcy Code. As a good-faith purchaser of the

Transferred Assets, the European Purchaser has not entered into an agreement with any other

potential bidders and has not colluded with any potential or actual bidders, and therefore, neither

the Debtors nor any successor in interest to the Debtors’ estates shall be entitled to bring an

action against the European Purchaser, and the European Sale may not be avoided pursuant to

section 363(n) of the Bankruptcy Code.

       37.      36. To the extent permitted under applicable law, including section 1146 of the

Bankruptcy Code, the European Sale of the Transferred Assets and the transactions

contemplated thereby shall be exempt from any sales, use, purchase, transfer, franchise, deed,

fixed asset, stamp, documentary stamp, use, or similar fees for Taxes, governmental charges, and

recording charges (including any interest and penalty thereon), which may be payable by reason

of the European Sale of the Transferred Assets or the transactions contemplated thereby. No bulk

sales law or any similar law of any state or other jurisdiction applies in any way to the European

Sale of the Transferred Assets.

       38.      37. Nothing in this European Sale Order or the European Purchase Agreement

releases, nullifies, precludes or enjoins the enforcement of any valid police or regulatory

liability, including but not limited to, environmental liability to a governmental unit that the

purchaser or any other entity would be subject to as the post-Closing owner or operator of




49
             Case 19-12378-KBO        Doc 1025-2       Filed 05/15/20     Page 51 of 60




property after the Closing Date. Nothing in this European Sale Order or the European Purchase

Agreement authorizes the transfer or assignment of any governmental (a) license, (b) permit, (c)

registration, (d) authorization, or (e) approval, or the discontinuation of any obligation

thereunder, without compliance with all applicable legal requirements and approvals under

police or regulatory law, including but not limited to, environmental law. Nothing in this

European Sale Order divests any tribunal of any jurisdiction it may have under police or

regulatory law, including but not limited to environmental law, to interpret this European Sale

Order or to adjudicate any defense asserted under this European Sale Order. Notwithstanding

the foregoing, nothing in this European Sale Order shall: (i) be interpreted to deem the European

Purchaser the successor to the Debtors under any state or federal law successor liability doctrine

with respect to any liabilities under environmental statutes, laws, or regulations for penalties for

days of violation prior to the Closing Date or for liabilities relating to off-site disposal of wastes

by the Debtors prior to the date of the Closing Date; (ii) deem the European Purchaser to have

assumed or be liable for any liability or obligation of the Debtors not expressly assumed other

than any valid police or regulatory liability, including but not limited to, environmental liability,

to a governmental unit that the purchaser or any other entity would be subject to as the post-

Closing owner or operator of property after the Closing Date; (iii) be construed as a waiver by

any party, including the European Purchaser, of any applicable rights or defenses under non-

bankruptcy law; or (iv) be construed to create for any governmental unit any substantive right

that does not already exist under law.

       39.      38. The Carve Out Reserves (as defined in the Final DIP Order) shall be funded in

cash by the DIP Lender on or prior to the Closing (in this instance, as defined in the European

Purchase Agreement or the North American Purchase Agreement, as applicable) of the first to




50
          Case 19-12378-KBO          Doc 1025-2      Filed 05/15/20    Page 52 of 60




occur of the North American Sale or the European Sale through the deposit by DIP Lenders or

an affiliate thereof (including the North American Purchaser or European Purchaser), of $11.25

million into an account to be maintained in trust by an escrow agent solely for the benefit of the

professionals to the Debtors and the professionals to the Committee, in each case, retained under

section 327, 328 and/or 1102 of the Bankruptcy Code (the “Carve Out Account”), which shall

satisfy (a) the obligation of the North American Purchaser pursuant to the North American

Purchase Agreement to deposit the same amount into the Professional Fee Escrow Account (as

defined in the North American Purchase Agreement) and (b) the condition precedent in the

European Purchase Agreement for the same amount to be funded into the Professional Fee

Escrow Account (as defined in the European Purchase Agreement) prior to closing. The DIP

Agent and DIP Lenders shall be deemed to have satisfied their obligations with respect to the

Carve Out (as defined in the Final DIP Order) and the Carve Out Reserves as set forth in the

Final DIP Order upon such funding. Except as set forth in this paragraph, nothing in this Order

shall impair, modify, or otherwise affect the Carve Out. The creation and funding of the Carve

Out Account is approved pursuant to section 363(b) of the Bankruptcy Code. The Debtors are

authorized, without further notice or relief from this Court, to enter into an escrow agreement

acceptable to counsel to the Debtors and counsel to the Committee, which shall govern the

distributions from the Carve Out Account (the “Carve-Out Agreement,”) take any and all actions

that are necessary or appropriate in the exercise of their business judgment to implement the

Carve-Out Agreement, including engaging applicable escrow agents and to make or authorize

the payments contemplated in connection therewith. Such funds (including any residual funds)

may be released and applied in accordance with the terms of the Carve-Out Agreement, upon

Court order approving the payment of any fees and expenses of any professional retained by the




51
              Case 19-12378-KBO       Doc 1025-2      Filed 05/15/20     Page 53 of 60




Debtors or the Committee (including pursuant to the Interim Compensation Order or any order

of the Court allowing professional fees and expenses on an interim basis or a final basis);

provided, that, prior to the date on which the DIP Obligations (as defined in the Final DIP Order)

are paid in full, in cash, the DIP Agent shall retain its liens on the Carve-Out Account and shall

have a claim on the proceeds of the Carve-Out Account, which liens and claim shall be junior to,

and subordinated to, the claims of professionals retained by the Debtors and the Committee (as

well as any Committee member expenses reimbursable pursuant to the Carve Out). Except as

expressly set forth in this European Sale Order, nothing herein shall otherwise impair, modify, or

affect the Final DIP Order.

        40.      39. Notwithstanding anything to the contrary in the North American Purchase

Agreement or the European Purchase Agreement, but subject to Paragraph 32 of this European

Sale Order in all respects, to the extent that the closing of the North American Sale occurs prior

to the closing of the European Transaction, upon the closing of the European Sale, (a) the

European Purchase Agreement shall be deemed amended to revise Section 2.1(g) thereof to read

in its entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of
        any kind, including those available under the U.S. Bankruptcy Code, against any party,
        including any officer, director or Affiliate of, or lender to, any Asset Seller (and the
        proceeds of any insurance policies related to any such rights, claims or causes of action)
        arising at any time prior to the Closing solely to the extent arising in the ordinary course
        of the business of the Sellers utilizing the Purchased Assets; provided that any rights,
        claims or causes of action included in this Section 2.1(g) shall not include any such rights
        or claims arising in the ordinary course of the operation of the business of the Sellers
        utilizing the Excluded Assets; provided further that neither Buyer nor any Person
        claiming by, through or on behalf of the Buyer (including by operation of law, sale,
        assignment, conveyance or otherwise) shall pursue, prosecute, litigate, institute or
        commence an Action based on, assert, sell, convey, assign or file any Claim that relates
        to any rights, claims or causes of action transferred under this Section 2.1(g) against any
        other Asset Seller, any Transferred Subsidiary (except for amounts owing under Section
        2.1(d)), or any officer, director, employee, manager, adviser, or other Representative of
        any Asset Seller or Transferred Subsidiary (in each case, other than Lynn Tilton, or any



52
           Case 19-12378-KBO           Doc 1025-2     Filed 05/15/20      Page 54 of 60




        other director or officer of an Asset Seller or Transferred Subsidiary who is or has been a
        director, officer, equityholder, manager, Affiliate, member or Representative of Patriarch
        Partners, LLC or any of its Affiliates (Dura Automotive Systems, LLC and its
        Subsidiaries shall not be included in the definition of Affiliates of Patriarch Partners,
        LLC for purposes of this Section 2.1(g) and Section 6.6 only) (the “Specified Persons”)
        and nothing herein shall limit the right of the Buyer (or any assignee or transferee
        thereof) to bring any claims or causes of action against a Specified Person);

and (b) the North American Purchase Agreement shall be deemed amended to revise Section

2.1(b) thereof to read in its entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of

        any kind, including those available under the Bankruptcy Code, against any party,

        including any officer, director, employee, manager or Affiliate of, or lender to, any Asset

        Seller or Transferred Subsidiary or any of their respective Affiliates (and the proceeds of

        any insurance policies related to any such rights, claims or causes of action) arising at

        any time prior to the Closing; provided that any rights, claims or causes of action

        included in this Section 2.1(b) shall not include any such rights or claims arising in the

        ordinary course of the operation of the DE Business or that constitute “Transferred

        Assets” pursuant to the DE Purchase Agreement; provided further that neither the Buyer

        nor any Person claiming by, through or on behalf of the Buyer (including by operation of

        law, sale, assignment, conveyance or otherwise) shall pursue, prosecute, litigate, institute

        or commence an Action based on, assert, sell, convey, assign or file any Claim that

        relates to any rights, claims or causes of action transferred under this Section 2.1(b)

        against any Asset Seller, or any officer, director, employee, manager, adviser, or other

        Representative of any Asset Seller or Transferred Subsidiary (in each case, other than

        Lynn Tilton, or any other director or officer of an Asset Seller or Transferred Subsidiary

        who is or has been a director, officer, equityholder, manager, Affiliate, member or




53
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 55 of 60




       Representative of Patriarch Partners, LLC or any of its Affiliates (Dura Automotive

       Systems, LLC and its Subsidiaries shall not be included in the definition of Affiliates of

       Patriarch Partners, LLC for purposes of this Section 2.1(b) and Section 6.6 only) (the

       “Specified Persons”) and nothing herein shall limit the right of the Buyer (or any

       assignee or transferee thereof) to bring any claims or causes of action against a Specified

       Person);

       41.      40. Notwithstanding anything in the European Sale Agreement, in addition to the

Purchaser’s assumption of liability therefor, every one of the Debtors shall remain obligated to

pay quarterly fees arising under 28 U.S.C. § 1930 (a)(6) to the Office of the U.S. Trustee until

the earliest of that particular Debtor’s case being closed, dismissed or converted to a case under

chapter 7 of the Bankruptcy Code.

       42.      41. For cause shown, pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, and

9014, this European Sale Order shall not be stayed after the entry hereof, but shall be effective

and enforceable immediately upon entry, and the stays provided in Bankruptcy Rules 6004(h)

and 6004(d) are hereby expressly waived and shall not apply. Accordingly, the Debtors and

European Purchaser are authorized and empowered to close the European Sale immediately upon

entry of this European Sale Order.

       43.      42. The failure to include or specifically reference any particular provision of the

European Purchase Agreement or the other Transaction Documents in this European Sale Order

shall not diminish or impair the effectiveness of such provision, it being the intent of the Court

that the European Purchase Agreement and the other Transaction Documents be authorized and

approved in their entirety.




54
             Case 19-12378-KBO      Doc 1025-2     Filed 05/15/20    Page 56 of 60




       44.      43. To the extent that there are any inconsistencies between the terms of this

European Sale Order, on the one hand, and the European Purchase Agreement or any

Transaction Documents, on the other hand, the terms of this European Sale Order shall control

and govern.




55
             Case 19-12378-KBO       Doc 1025-2       Filed 05/15/20    Page 57 of 60




       45.      44. The European Purchase Agreement and the Transaction Documents may be

modified, amended, or supplemented in a writing signed by the parties thereto and in accordance

with the terms thereof, without further notice to or order of the Court; provided that notice of

any such modification, amendment, or supplement to the European Purchase Agreement or the

Transaction Documents shall be provided to counsel to the Committee, counsel to the Zohar

FundsDebtors, counsel to the Prepetition Term Loan aAgent to the term loan lenders, counsel to

the Patriarch Parties, counsel to the U.S. Trustee, counsel to the agent for the DIP Lenders and

counsel to the DIP Lenders, each of whom shall have five business days from the date of such

notice within which to object in writing to material modifications, amendments, or supplements,

and in the event of an unresolved objection, such material modifications, amendments, or

supplements may only be entered into upon a further order of the Court, it being understood that

non-material authorizations, amendments, waivers, consents, or other modifications will not be

subject to the foregoing notice period of five business days; provided, further, that the foregoing

notice period of five business days may be waived so long as counsel to each of the parties

referenced in the immediately preceding proviso consents in writing to such waiver (which

writing may be via e-mail); provided further that any modification, amendment or supplement to

the European Purchase Agreement or the Transaction Documents that is materially adverse to

the Debtors shall not be made except pursuant to further order of the Court, by motion on notice

to all parties entitled to notice under Local Rule 2002-1(b).




56
             Case 19-12378-KBO        Doc 1025-2      Filed 05/15/20     Page 58 of 60




       46.      45. The Court shall retain exclusive jurisdiction to, among other things, (i)

interpret, implement, and enforce the terms and provisions of this European Sale Order, the

European Purchase Agreement, the Transaction Documents, and any amendments thereto and

any waivers and consents given thereunder, and to adjudicate, if necessary, any and all disputes

concerning or in any way relating to the European Sale, including, but not limited to, retaining

jurisdiction to (a) compel delivery of the Transferred Assets to the European Purchaser, (b)

interpret, implement, and enforce the provisions of this European Sale Order, including but not

limited to the injunctions and limitations of liability set forth in this European Sale Order, (c)

protect the European Purchaser against any Interests in or against the Debtors or the Transferred

Assets of any kind or nature whatsoever, attaching to the proceeds of the European Sale, and (d)

enter any orders under sections 363 and 365 of the Bankruptcy Code with respect to the

Transferred Assets and the Transferred Contracts.

       47.      46. From time to time, as and when requested by any party to the European

Purchase Agreement, each party shall execute and deliver, or cause to be executed and delivered,

all such documents and instruments and shall take, or cause to be taken, all such further or other

actions as may reasonably be necessary or desirable to consummate the European Sale in

accordance with this European Sale Order, including, such actions as may be necessary to vest,

perfect or confirm, or record or otherwise, in the European Purchaser its right, title, and interest

in and to the Transferred Assets and the Transferred Contracts.

       48.      47. To the extent that this European Sale Order is inconsistent with any prior

order or pleading with respect to the European Sale in these chapter 11 cases, the terms of this

European Sale Order shall govern.




57
Case 19-12378-KBO   Doc 1025-2   Filed 05/15/20   Page 59 of 60




                        EXHIBIT 1

               European Purchase Agreement
  Case 19-12378-KBO     Doc 1025-2   Filed 05/15/20   Page 60 of 60




                             Summary report:
  Litera® Change-Pro for Word 10.8.2.11 Document comparison done on
                           5/15/2020 9:02:55 AM
Style name: Color (Kirkland Default)
Intelligent Table Comparison: Active
Original DMS: iw://DMS.KIRKLAND.COM/LEGAL/68875279/6
Modified DMS: iw://DMS.KIRKLAND.COM/LEGAL/68875279/11
Changes:
Add                                                   87
Delete                                                29
Move From                                             0
Move To                                               0
Table Insert                                          0
Table Delete                                          0
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        116
